REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 4/15/2022.

Allowable Subject Matter
Claims 1-8, 10-14 and 16-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 16, the closest prior art are JP 2017144924 of Seigo and US 7656585 of Powell et al.

Regarding Claims 1 and 16, Seigo teaches a display device for displaying images conveying depth information comprising: a first display unit for representing first image information, the first display unit comprising: a first screen comprising a fresnel lens layer provided thereon; and a first light source for illuminating the first screen and representing the first image information; a second display unit for representing second image information, the second display unit comprising: a second light source for providing light with a plurality of predetermined discrete wavelengths for creating the second image information and a second screen oriented at an angle relative to the first screen in order to project the second image information onto the first screen and thereby generate a virtual image corresponding to the second image information behind the first screen; and a control unit for synchronizing the first image information and the second image information, wherein the fresnel lens layer is reflective for the plurality of predetermined discrete wavelengths and transmissive for other wavelengths of the visible spectrum, such that the first image information and the second image information are combined by the control unit in order to convey depth information. Powell teaches a head-up display (HUD), wherein the fresnel lens layer comprising a holographic optical element (HOE).

But none of them teaches that wherein the first image information and the second image information is displayed in a synchronized manner such that the virtual image corresponding to the second image information generated by the second display unit behind the first screen adds depth information to the first image information represented on the first screen of the first display unit.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a method/apparatus for the self-examination of an eye of a patient further comprising:
wherein the first image information and the second image information is displayed in a synchronized manner such that the virtual image corresponding to the second image information generated by the second display unit behind the first screen adds depth information to the first image information represented on the first screen of the first display unit,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-8 and 10-14 are also allowed due to their dependence on claim 1.
Claims 17-21 are also allowed due to their dependence on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872